Virgin, J.
By R. S., c. 77, § 19, it is made the duty of the justice presiding at terms holden for jury trials “to decide any cause without the aid of the jury, when the parties enter upon the docket an agreement authorizing it.”
This section is | 12, c. 246, of Public Laws of 1852, condensed, but without any change of the law. The object of the provision was to enable the parties to obtain the judgment of the judge upon the facts in addition to his rulings of the law. Min. and Sch. Fund v. Reed, 39 Maine, 41. His decision of the facts thus obtained is not simply and in all respects a substitute for a verdict ; for there is no provision for revising the former on motion as there is the latter. His rulings, however, are expressly open to exceptions by an aggrieved party, R. S., e. 77, § 21. And when exceptions to his rulings are sustained, then his finding of facts like a verdict is set aside, and a trial de novo follows, unless it is otherwise expressly decided and stated in the rescript. Mosher v. Jewett, 63 Maine, 84. Robinson v. Trofitter, 106 Mass., 51.

Exceptions sustained.

Appleton, C. J., Walton, Barrows, Danforth and Peters, iLT., concurred.